Citation Nr: 0928404	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-39 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right leg, Muscle Group XI, with 
retained foreign bodies, currently evaluated 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1966 to September 1969.  He served in the 
Republic of Vietnam and was awarded the Purple Heart, among 
other decorations.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

In a June 1975 RO rating decision, service connection was 
granted for residuals of a shell fragment wound of the right 
leg, Muscle Group XI, with retained foreign bodies; a 10 
percent disability rating was assigned effective February 28, 
1975.  

On May 5, 2005, the RO received the Veteran's claim for an 
increased rating for his service-connected residuals of a 
shell fragment wound of the right leg.  
The Veteran's claim was denied in an October 2005 rating 
decision, and he expressed disagreement with that decision in 
January 2006.  In August 2005, a Decision Review Officer 
(DRO) issued a Statement of the Case (SOC) which was also 
unfavorable to the Veteran's claim.  The Veteran perfected an 
appeal with the submission of a substantive appeal (VA Form 
9) in November 2006.  

In April 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


Issues not on appeal

In the above-mentioned October 2005 decision, the RO denied 
the Veteran's claims for an increased rating for residuals of 
a through and through shell fragment wound of the left thigh, 
Muscle Group XIII and service connection for depression.  
The Veteran expressed disagreement with that decision in 
January 2006.  He was provided a SOC in October 2006.  The 
Veteran's November 2006 substantive appeal did not include 
those two issues, however.  Therefore, those issues are no 
longer in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

In a June 2007 rating decision, the RO granted an increased 
rating for residuals of a  shell fragment wound to the left 
chest, Muscle Group XXI, with retained foreign bodies.  In a 
May 2008 rating decision, the RO granted service connection 
for posttraumatic stress disorder (PTSD), evaluated 50 
percent disabling effective April 15, 2005.  The record does 
not include a notice of disagreement regarding either 
decision.  Thus, those matters are not in appellate status 
and will be addressed no further herein.  


REMAND

The Veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of a shell 
fragment wound of the right leg, Muscle Group XI, with 
retained foreign bodies.  After having carefully considered 
the matters, and for reasons expressed immediately below, the 
Board finds that the claim must be remanded for further 
evidentiary development.  



Reasons for remand

VA treatment records

The claims folder contains medical records from the 
Indianapolis VAMC; the most current such treatment record is 
dated August 26, 2008.  At the April 2009 VA hearing, the 
Veteran indicated that he receives all of his treatment at 
the Indianapolis VAMC.  As such evidence would be pertinent 
to the Veteran's increased disability ratings claim, updated 
records from the Indianapolis VAMC, if existing, should be 
obtained and associated with the Veteran's VA claims folder.

VA examination

The Veteran was afforded a VA examination in March 2007 as to 
his service-connected residuals of a shell fragment wound of 
the right leg, Muscle Group XI, with moderate retained 
foreign bodies.  The Veteran essentially contends that his 
service-connected disabilities have since increased in 
severity.  In particular, the Veteran asserts that he suffers 
from worsening instability and weakness of the right leg.  
See the April 2009 VA hearing transcript at pages 8 and 11.  
The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain the Veteran's 
treatment records from the Indianapolis 
VAMC dated from August, 27, 2008 to the 
present.  All records so obtained should 
be associated with the claims folder.

2.  VBA should arrange for the Veteran to 
be examined in order to determine the 
severity of the service-connected 
residuals of a shell fragment wound of 
the right leg, Muscle Group XI, with 
retained foreign bodies.  In assessing 
the Veteran's disability, the examiner 
should specifically consider the 
Veteran's complaints of pain and 
increasing instability and weakness in 
his right leg.  The examiner should also 
indicate whether there is any functional 
loss due to pain in his right leg, or any 
additional functional loss due to 
weakness, fatigability, incoordination, 
or pain on movement.  Any symptomatology 
associated with a separately service-
connected right leg scar, currently 
evaluated 10 percent disabling, should be 
described.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




